          Case 1:20-cr-00154-NONE-SKO Document 16 Filed 11/25/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA JEAN BERGER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00154-NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   LEONARD MARELLA,                                   DATE: November 30, 2020
                                                        TIME: 1:00 p.m.
15                                Defendant.            COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on November 30, 2020. On May 13, 2020, this Court

18 issued General Order 618, which suspends all jury trials in the Eastern District of California “until

19 further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency

20 under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
21 Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
                          1
22 date after May 2, 2021. This and previous General Orders, as well as the declarations of judicial

23 emergency, were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00154-NONE-SKO Document 16 Filed 11/25/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14           The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

16 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

17 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

18 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

19 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

20 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time
21 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

22 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

23 rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7). 2 If continued, this Court should designate a new date for the status
27
             2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00154-NONE-SKO Document 16 Filed 11/25/20 Page 3 of 4


 1 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                              STIPULATION

 4         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6         1.      By previous order, this matter was set for status on November 30, 2020.

 7         2.      By this stipulation, defendant now moves to continue the status conference until January

 8 20, 2021, and to exclude time between November 30, 2020, and January 20, 2021, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv).
10         3.      The parties agree and stipulate, and request that the Court find the following:

11                 a)     The government has represented that the discovery associated with this case

12         includes investigative reports and lengthy video footage. All of this discovery has been either

13         produced directly to counsel and/or made available for inspection and copying.

14                 b)     Counsel for defendant desires additional time to review discovery in this matter

15         and to conduct investigation and research related to the charges.

16                 c)     Counsel for defendant believes that failure to grant the above-requested

17         continuance would deny her the reasonable time necessary for effective preparation, taking into

18         account the exercise of due diligence.

19                 d)     The government does not object to the continuance.

20                 e)     Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of November 30, 2020 to January 20,

25         2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

26         results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

27         finding that the ends of justice served by taking such action outweigh the best interest of the

28         public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00154-NONE-SKO Document 16 Filed 11/25/20 Page 4 of 4


 1            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4            IT IS SO STIPULATED.

 5
      Dated: November 24, 2020                                  MCGREGOR W. SCOTT
 6                                                              United States Attorney
 7
                                                                /s/ LAURA JEAN BERGER
 8                                                              LAURA JEAN BERGER
                                                                Assistant United States Attorney
 9
10
      Dated: November 24, 2020                                  /s/ E. MARSHALL HODGKINS
11                                                              E. MARSHALL HODGKINS
12                                                              Counsel for Defendant
                                                                LEONARD MARELLA
13

14
                                                        ORDER
15

16 IT IS SO ORDERED.

17
     Dated:        November 24, 2020                                 /s/   Sheila K. Oberto             .
18                                                       UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
